UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8101



TIMOTHY ROYAL KING,

                                             Petitioner - Appellant,

          versus


ROBERT SMITH, Superintendent; ATTORNEY GENERAL
OF NORTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-440-5-BR)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Royal King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Royal King appeals the district court’s order denying

his motion for reconsideration of the court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2001).   We have reviewed the record and the district court’s

opinion and find no abuse of discretion.       Accordingly, we deny a

certificate   of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court. See King v. Smith, No. CA-01-440-

5-BR (E.D.N.C. Oct. 30, 2001).*        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




     *
      We note that King’s appeal is timely only as to the district
court’s order denying reconsideration, and not as to the underlying
order denying the petition. See Fed. R. App. P. 4(a)(4); In re
Burnley, 988 F.2d 1, 3 (4th Cir. 1992).


                                   2